Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on June 14, 2007 Registration No. 333-143015 SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 AMENDMENT NO. 2 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIRST HORIZON ASSET SECURITIES INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-2808384 (I.R.S. Employer Identification No.) 4000 Horizon Way Irving, Texas 75063 (214) 441-4000 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Peter F. Makowiecki 4000 Horizon Way Irving, Texas 75063 (214) 441-4000 (Name, address, including zip code, and telephone number including area code, of agent for service) The Commission is requested to send copies of all communication to: David Barbour Clyde A. Billings, Jr. John Arnholz Andrews Kurth LLP Senior Vice President and Counsel McKee Nelson LLP 1717 Main Street First Horizon National Corporation 1treet, N.W., Suite 800 Suite 3700 165 Madison Avenue Washington, DC 20036 Dallas, Texas 75201 Memphis, Tennessee 38103 (202) 775-1880 (214) 659-4400 (901) 523-5679 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement, as determined by market conditions. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or reinvestment plans, please check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box: o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box: o CALCULATION OF REGISTRATION FEE Proposed maximum Proposed maximum Amount of Title of each class of securities to Amount to be offering price aggregate registration be registered registered(1) per unit(2) offering price(2) fee(3) Mortgage and Asset Backed Securities $1,000,000 100% $1,000,000 $30.70 (1) This Registration Statement relates to the offering from time to time of up to $1,000,000 aggregate principal amount of Mortgage and Asset Backed Securities and to any resales of them in market making transactions by FTN Financial Securities Corp. or FTN Financial Capital Markets, each an affiliate of the Registrant, to the extent required. (2) Calculated pursuant to Rule 457(o) of the rules and regulations of the Securities Act of 1933, as amended. (3) Previously paid to the Commission on May 15, 2007 in connection with the initial filing. Pursuant to Rule 429 under the Securities Act, the Prospectus which is part of this Registration Statement is a combined Prospectus that also relates to $6,686,436,390 of Mortgage and Asset Backed Securities which were registered under the Registrants Registration Statement No. 333-137018 and remain unissued as of the date hereof. This Registration Statement shall become effective in accordance with Section 8(a) of the Securities Act of 1933 on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus supplement is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus supplement is not an offer to sell these securities and it is not soliciting offers to buy these securities in any state where the offer or sale is not permitted. Prospectus Supplement to Prospectus dated [ ] $[] (Approximate) Sponsor, Seller and Master Servicer First Horizon Asset Securities Inc. Depositor First Horizon [Alternative Mortgage Securities][Mortgage Pass-Through] Trust 200[]-AA[] Issuing Entity Mortgage Pass-Through Certificates, Series 200[_]- [] The following nine classes of mortgage pass-through certificates are being offered by this prospectus supplement and the accompanying prospectus: Class Initial Class Certificate Balance Initial Pass- Through Rate Class Initial Class Certificate Balance Initial Pass- Through Rate Class I-A-1 $ []% Class III-A-2 $ []% Class I-A-2 $ []% Class B-1 $ []% Class I-A-R $ []% Class B-2 $ []% Class II-A-1 $ []% Class B-3 $ []% Class III-A-1 $ []% The pass-through rates for each class of certificates listed above for each distribution date will be variable and will be calculated as described under  Description of the Certificates  Distributions on the Certificates  Interest  in this prospectus supplement. Investing in these certificates involves risks.
